

115 S1149 RS: To amend the Alaska Native Claims Settlement Act to repeal a provision limiting the export of timber harvested from land conveyed to the Kake Tribal Corporation under that Act.
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 679115th CONGRESS2d SessionS. 1149[Report No. 115–393]IN THE SENATE OF THE UNITED STATESMay 17, 2017Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 28, 2018Reported by Ms. Murkowski, without amendmentA BILLTo amend the Alaska Native Claims Settlement Act to repeal a provision limiting the export of
			 timber harvested from land conveyed to the Kake Tribal Corporation under
			 that Act.
	
		1.Repeal of provision limiting the export of timber harvested from certain Kake Tribal Corporation
 landSection 42 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629h) is amended— (1)by striking subsection (h);
 (2)by redesignating subsection (i) as subsection (h); and (3)in subsection (h) (as so redesignated), in the first sentence, by striking and to provide and all that follows through subsection (h).November 28, 2018Reported without amendment